                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                       Case No. 16-cv-06050-LHK (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER AND REQUEST FOR
                                   9              v.                                        ADDITIONAL INFORMATION
                                                                                            REGARDING THE PARTIES’
                                  10     UBER TECHNOLOGIES, INC.,                           JUNE 7, 2019 JOINT DISCOVERY
                                                                                            LETTER
                                  11                    Defendant.
                                                                                            Re: Dkt. No. 184
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           In this action, Plaintiff X One, Inc. (“X One”) asserts that Defendant Uber Technologies,
                                  15   Inc. (“Uber”) infringes U.S. Patent No. 8,798,593 (“the ’593 Patent”) and U.S. Patent No.
                                  16   8,798,647 (“the ’647 Patent”). In particular, X One alleges that Uber’s app and Uber’s ride-
                                  17   sharing, car-pooling and delivery services infringe the ’593 and ’647 Patents. See ECF 1.
                                  18           Before the Court is one of two joint discovery letters filed by the Parties dated June 7,
                                  19   2019. ECF 182; ECF 184. This order addresses the second of those letters in which X One moves
                                  20   to compel in camera review of certain emails identified in Uber’s privilege logs as well as compel
                                  21   further responses to X One’s Requests for Admission (“RFAs”). ECF 184.
                                  22           Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition
                                  23   without oral argument at this time. As set forth below, the Court ORDERS Uber to submit the
                                  24   documents identified below for in camera review. The Court also GRANTS IN PART and
                                  25   DENIES IN PART X One’s motion to compel further responses to its RFAs.
                                  26      I.      UBER’S PRIVILEGE LOGS
                                  27           X One identifies several perceived irregularities in the privilege logs that Uber has
                                  28   produced in this case; however, the crux of the Parties’ dispute centers on Uber’s decision to
                                   1   withdraw work production protection from certain emails on May 30, 2019. ECF 184 at 1–2.

                                   2   X One argues that Uber withdrew its work product production claim from these emails after

                                   3   receiving X One’s May 29, 2019 supplemental response to an Uber interrogatory regarding

                                   4   X One’s damages contentions. Id. at 1. In its interrogatory response, X One argues that “Uber’s

                                   5   work product claims and descriptions . . . support[] that Uber had notice of and anticipated

                                   6   litigation as to the asserted patents as far back as September 2014.” Id. According to X One,

                                   7   Uber’s decision to withdraw its work product protection claim warrants in camera review to

                                   8   determine (1) if Uber’s withdrawal of its work product protection claims was warranted; (2) if

                                   9   Uber’s denials of pre-suit notice were justified; and (3) if the emails at issue are business

                                  10   communications, not subject to attorney-client privilege. Id. at 2–3.

                                  11          Uber maintains that the emails that X One challenges are protected under attorney-client

                                  12   privilege because they were exchanged among members of Uber’s in-house counsel and contain
Northern District of California
 United States District Court




                                  13   legal advice. Id. at 3. Uber further argues that X One fails to establish any basis for in camera

                                  14   review of those emails. Id. at 4–5.

                                  15          The Court finds that X One has provided sufficient grounds to justify in camera review of

                                  16   limited documents, for a limited purpose. In particular, Uber’s late-change to its privilege log,

                                  17   coinciding with X One’s supplemental interrogatory response regarding its damages contentions,

                                  18   provides sufficient grounds for in camera review of the emails from which Uber has removed

                                  19   work product protection to determine whether attorney-client privilege applies to them.

                                  20   Accordingly, by June 19, 2019 at 3:00 p.m., Uber is to deliver the following documents to

                                  21   chambers, either in hard-copy or electronic form to the Court’s Courtroom Deputy, Denisa

                                  22   Castillo (Denisa_Castillo@cand.uscourts.gov):

                                  23              •   Entry #10 from Uber’s June 2019 privilege log at Ex. 6 (ECF 181-8).

                                  24              •   Entries #30–43 from Uber’s June 2019 privilege log at Ex. 6 (ECF 181-8).

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                         2
                                   1       II.       X ONE’S REQUESTS FOR ADMISSION

                                   2              Each Party organized the RFAs in dispute in into slightly different groups. The Court

                                   3   groups the RFAs at issue into three categories.

                                   4              The first category, RFAs Nos. 12–15, 22, 23, 27, 34, 35 and 42,1 relate to whether

                                   5   individuals sent or received certain communications. The Court requires additional information

                                   6   prior to addressing these RFAs. Accordingly, by June 19, 2019 at 3:00 p.m., the Parties are to

                                   7   indicate whether Uber or X One, or both, produced the documents identified in RFAs Nos. 12–15,

                                   8   22, 23, 27, 34, 35 and 42.

                                   9              The second category, RFAs Nos. 18, 19, 39, 40 and 56–61, seeks admissions regarding

                                  10   whether Uber took actions with respect to the asserted patents after certain specified

                                  11   communications. The Court finds that Uber’s objections and responses are appropriate.

                                  12   Accordingly, the Court DENIES X One’s motion to compel a further response to RFAs Nos. 18,
Northern District of California
 United States District Court




                                  13   19, 39, 40 and 56–61.

                                  14              The third category, RFAs Nos. 20, 21, 24 and 25, relate to whether Uber’s previous CEO

                                  15   informed Uber’s in-house counsel of certain emails from Jose Picazo sent in December 2014. The

                                  16   Court finds that Uber’s responses are appropriate. Accordingly, the Court DENIES X One’s

                                  17   motion to compel a further response to RFAs Nos. 20, 21, 24 and 25.

                                  18       III.      CONCLUSION

                                  19              In sum, the Court ORDERS as follows:

                                  20                 •   By June 19, 2019 at 3:00 p.m., Uber is to deliver the following documents to

                                  21                     chambers, either in hard copy or electronic form to the Court’s Courtroom Deputy,

                                  22                     Denisa Castillo (Denisa_Castillo@cand.uscourts.gov):

                                  23                         o Entry #10 from Uber’s June 2019 privilege log at Ex. 6.

                                  24                         o Entries #30–43 from Uber’s June 2019 privilege log at Ex. 6.

                                  25

                                  26
                                       1
                                  27    The Court notes that X One discusses RFA No. 42 under the third category. Because RFA
                                       No. 42 also refers to a document that may have been produced by Uber, the Court addresses it
                                  28   under the first category. The Court will address Uber’s objections after the Parties respond to the
                                       Court’s question regarding production of the documents.
                                                                                        3
                                   1             •   By June 19, 2019 at 3:00 p.m., the Parties are to indicate whether Uber or X One,

                                   2                 or both, produced each of the each of the documents identified in RFAs Nos. 12–

                                   3                 15, 22, 23, 27, 34, 35 and 42.

                                   4             •   The Court DENIES X One’s motion to compel a further response to RFAs

                                   5                 Nos. 18, 19, 39, 40 and 56–61.

                                   6             •   The Court DENIES X One’s motion to compel a further response to RFAs

                                   7                 Nos. 20, 21, 24 and 25.

                                   8          SO ORDERED.

                                   9

                                  10   Dated: June 18, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                 SUSAN VAN KEULEN
                                  13                                                             United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
